Citation Nr: 9904367	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-44 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
service-connected post-traumatic lumbosacral strain.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1978.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1996 RO decision which, in pertinent part, increased 
the rating for service-connected post-traumatic lumbosacral 
strain from 10 percent to 20 percent (the veteran appealed 
for an even higher rating) and which denied a TDIU rating.  
In a December 1997 decision, the Board denied both claims.  
The veteran then appealed to the United States Court of 
Veterans Appeals (Court).  In an October 1998 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the December 1997 Board decision be vacated 
and remanded with respect to the issues of an increased 
rating for the low back disability and a TDIU rating; in an 
October 1998 order, the Court granted the joint motion.

(The December 1997 Board decision also denied service 
connection for tinnitus and denied increased ratings for 
bilateral hearing loss and a left ankle disability.  An 
appeal of these issues was dismissed by the October 1998 
Court order, and such issues are not before the Board.)


REMAND

The October 1998 joint motion and Court order require further 
development on the issues of an increased rating for 
lumbosacral strain and a TDIU rating.  Accordingly, the case 
is remanded to the RO for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for any ailment (service-
connected or non-service-connected) from 
1996 to the present.  The RO should 
obtain copies of the related medical 
records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected post-traumatic lumbosacral 
strain.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
findings necessary for rating the low 
back disability should be set forth in 
detail (range of motion in degrees, any 
muscle spasm, etc.).  The doctor should 
note any objective signs of pain 
(including pain on movement), weakened 
movement, excess fatigability, or 
incoordination associated with the low 
back condition, and the doctor should 
assess whether such results in additional 
limitation of motion or other functional 
impairment during use or flare-ups.  The 
doctor should also indicate whether the 
service-connected lumbosacral strain 
produces any radicular symptoms, whether 
there is any degenerative disc disease 
and intervertebral disc syndrome of the 
low back, and, if there is, whether it is 
etiologically related to the service-
connected post-traumatic lumbosacral 
strain.  The doctor should also provide 
an opinion as to the extent that the 
service-connected low back disability (to 
the exclusion of non-service-connected 
conditions) impairs the veteran's ability 
to perform occupational tasks.

3.  The Board notes that the veteran is 
also service-connected for a left ankle 
disability (rated 20 percent), bilateral 
hearing loss (rated 0 percent), and tinea 
pedis, (rated 0 percent).  Claims for 
increased ratings for these conditions 
are not on appeal, but the October 1998 
joint motion and Court order require VA 
examinations of these conditions with 
respect to the TDIU claim which is on 
appeal.

Accordingly, the RO should have the 
veteran undergo VA examinations to 
determine the severity of the service-
connected left ankle disability, 
bilateral hearing loss, and tinea pedis.  
The claims folder should be provided to 
and reviewed by the examiners.  Each 
examiner should give an opinion on the 
extent of functional and industrial 
impairment from each service-connected 
disability (to the exclusion of non-
service-connected disabilities).

4.  After assuring full compliance with 
the above development, the RO should 
review the claims for an increased rating 
for the service-connected low back 
disability and a TDIU rating.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


